


110 HR 2143 IH: Interagency Reform Study Act of

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2143
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Davis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense to enter into an
		  agreement with the Center for the Study of the Presidency to study reforms of
		  the national security interagency system.
	
	
		1.Short titleThis Act may be cited as the
			 Interagency Reform Study Act of
			 2007.
		2.Study of national
			 security interagency system
			(a)Study
			 requiredNot later than 30
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall enter into an agreement with the Center for the Study of the Presidency
			 (in this section referred to as the Center) to conduct a study
			 on the national security interagency system.
			(b)ReportThe
			 agreement entered into under subsection (a) shall require the Center to submit
			 to Congress and the President a report containing the results of the study
			 conducted pursuant to such agreement and any recommendations for changes to the
			 national security interagency system (including legislative or regulatory
			 changes).
			(c)Submission
			 dateThe agreement entered into under subsection (a) shall
			 require the Center to submit the report required under subsection (b) not later
			 than 180 days after the date on which the Secretary makes funds appropriated
			 pursuant to subsection (e) available to the Center.
			(d)National
			 security interagency system definedIn this section, the term national
			 security interagency system means the structures, mechanisms, and
			 processes by which the departments, agencies, and elements of the Federal
			 Government that have national security missions integrate their policies,
			 capabilities, expertise, and activities to accomplish such missions.
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated $7,000,000
			 for fiscal year 2008 to carry out this section.
			
